Citation Nr: 1332038	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  07-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of pneumonia.  

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for chronic bronchitis.  

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for heart disease.  

6.  Entitlement to service connection for arthritis of the right leg.  

7.  Entitlement to service connection for arthritis of the left leg.  

8.  Entitlement to service connection for multiple joint arthritis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse (the appellant) and D.B.


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to May 1965.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case later came under the jurisdiction of the RO in Winston-Salem, North Carolina.  The claims on appeal were previously remanded by the Board in April 2012.  

During the pendency of the Board's remand, the Veteran passed away on May 29, 2012.  The Veteran's spouse requested to be substituted for the Veteran to pursue the appeal, and in July 2013, she was notified that this request had been granted.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2012).  

As an introductory matter, the Board notes that an Administrative Decision was issued by the Philadelphia Pension Management Center (PMC) in June 2013.  This was issued following the association of additional service records following the Board's prior remand.  These records revealed that the US Navy notified the Veteran in May 1965 that prior homosexual activity constituted a fraudulent enlistment.  The Veteran was discharged due to misconduct in May 1965.  This information is clearly recorded in the Veteran's DD-214.  Nonetheless, it was determined that the Veteran's service had been under honorable conditions.  In June 2013, the PMC found that although the Veteran's DD-214 listed his character of discharge as honorable, 38 C.F.R. § 3.14 stated that "Generally discharge for concealment of a physical or mental defect except incompetency or insanity which would have prevented enlistment will be held to be under dishonorable conditions."  

However, according to 38 C.F.R. § 3.14(d), determinations as to honorable service will be made by the service departments and the finding shall be binding on VA.  The Veteran's DD-214 reflects that despite what was determined to be "Fraudulent Entry," the Veteran's service was deemed to be under honorable conditions.  This finding is binding on VA, and the decision by the Philadelphia PMC to recharacterize the Veteran's service as under dishonorable conditions was improper.  As such, the Board is proceeding with the Veteran's claim, as his service was found to be under honorable conditions by the appropriate service department.  Any finding solely by VA to the contrary in this case is without merit.  

Finally, the Veteran testified at a hearing prior to his death before the undersigned Veterans Law Judge at the RO in Winston-Salem, North Carolina in October 2011.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims currently on appeal were previously remanded by the Board in April 2012.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board remanded these issues in April 2012.  The Board's remand instructed the Appeals Management Center (AMC) to obtain additional service records, as well as Social Security Administration (SSA) records.  Relevant VA treatment records were also to be obtained and the Veteran was then to be afforded a VA examination.  Following completion of this development, the Agency of Original Jurisdiction (AOJ) was instructed to readjudicate the claims on appeal.  

The record reflects that additional service records and SSA records were obtained by the AOJ following the Board's prior remand.  VA treatment records have also been associated with the electronic paperless file (Virtual VA) associated with this case.  Finally, as already discussed, the Veteran passed away during the pendency of the Board's remand.  As such, a formal examination could not be performed.  In lieu of a physical examination, the claims file was forwarded to a VA examiner who offered medical opinions upon review of the evidence of record.  Therefore, the Board finds that the AOJ substantially complied with these aspects of the Board's April 2012 remand.  

Nonetheless, the record fails to reflect that the issues currently on appeal were ever readjudicated by the AOJ following the above development.  Rather, it was simply determined that the appellant was not eligible for VA benefits after VA recharacterized the Veteran's service as under dishonorable conditions.  As already explained, this action was improper, as the service department's finding of military service under honorable conditions is binding on VA.  See 38 C.F.R. § 3.14(d).  As such, this claim must be remanded so that the AOJ undertakes the required readjudication of the claims on appeal after completion of all of the April 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant that the service department's finding of service under honorable conditions is binding on VA.  As such, basic eligibility for benefits does exist.  She should therefore be notified of the requirements necessary for establishing a claim of service connection, as well as the types of evidence that can be used to support such a claim.  

2.  If the appellant notifies VA of any additional evidence in support of the claims on appeal, VA should take all reasonable steps necessary to obtain and associate this evidence into the claims file.  If any identified records cannot be obtained, the appellant should be notified of this fact in writing and this notification should be recorded in the claims file.  

3.  After the appellant has been provided sufficient time to respond to the above notice, all of the claims currently on appeal must be readjudicated based on all of the evidence of record.  This adjudication must be undertaken with the understanding that the Veteran's service was under honorable conditions.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue(s) on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


